 

Exhibit 10.2

LEASE AMENDMENT NO. 9

This Lease Amendment No. 9 (the “Ninth Amendment”), dated for reference purposes
only April 9, 2020, is entered into by and between Pac West Office Equities, LP,
a California limited partnership (“Landlord”), and Arcadia Biosciences, Inc., a
Delaware corporation (“Tenant”). (Landlord and Tenant are collectively referred
to herein as the “Parties”).

RECITALS

1.

Landlord and Tenant are parties to that that certain lease dated for reference
purposes only March 17, 2003, as amended by those certain amendments dated for
reference purposes only June 30, 2004, August 22, 2007, May 16, 2012, June 29,
2015, January 18, 2018, February 15, 2018, May 22, 2018 and January 24, 2020
(collectively, the “Lease”) with respect to the premises described therein as
Suite 105 containing approximately 9,224 rentable square feet located on the 1st
floor, Suite 200, containing approximately 7,056 rentable square feet, and Suite
220 containing approximately 5,200 square feet, together with the “IT Closet”,
located on the 2nd floor, for an approximate combined rentable square feet of
21,480, which Suites are a portion of the “Building” containing approximately
105,307 rentable square feet, commonly known by the street address of 202
Cousteau Place, located in the City of Davis, County of Yolo, State of
California, with zip code 95616 (the “Premises”).

2.

The Parties now desire to amend the Lease upon the terms and conditions set
forth in this Ninth Amendment.

AGREEMENT

THEREFORE, in consideration of the covenants and agreements contained herein,
the Parties hereby mutually agree as follows:

1.

Modification of Base Rent. Effective upon mutual execution of this Ninth
Amendment, commencing April 1, 2020, Base Rent shall be adjusted in accordance
with the Rent Schedule set forth below:

 

4/1/2020

–

6/30/2020

 

$38,567.00 per month

7/1/2020

–

7/31/2020

 

$52,337.09 per month

8/1/2020

–

3/31/2021

 

$53,494.33 per month

4/1/2021

–

7/31/2021

 

$53,884.33 per month

8/1/2021

–

3/31/2022

 

$55,076.16 per month

4/1/2022

–

7/31/2022

 

$55,477.86 per month

8/1/2022

–

3/31/2023

 

$56,705.34 per month

4/1/2023

–

7/31/2023

 

$57,119.09 per month

8/1/2023

–

3/31/2024

 

$58,383.40 per month

4/1/2024

–

7/31/2024

 

$58,809.56 per month

8/1/2024

–

3/31/2025

 

$60,111.79 per month

 

Page 1

--------------------------------------------------------------------------------

 

2.

Lease Status. Tenant warrants, represents and certifies to Landlord that, to the
best of Tenant’s actual knowledge, as of the date of this Ninth Amendment: (a)
Landlord is not in default under the Lease; (b) Tenant has accepted possession
and now occupies the Premises and is currently open for business; (c) Tenant
does not have any defenses or offsets to payment of rent and performance of its
obligations under the Lease as and when same becomes due; (d) Tenant has not
made any assignment, sublease, transfer, or conveyance of the Lease or any
interest therein or in the Premises; (e) no actions, whether voluntary or
otherwise, are pending against Tenant under the bankruptcy laws of the United
States or any state thereof.

3.

Counterparts. This Ninth Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument.

4.

All other terms and conditions of the Lease shall remain the same in full force
and effect.

Page 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Ninth Amendment to be
executed as of the day and year written below.

 

 

LANDLORD:

 

TENANT:

 

Pac West Office Equities, LP, a California limited partnership

 

Arcadia Biosciences, Inc., a Delaware corporation

 

By:

 

 

PW GP, LP, a California limited partnership, General Partner

 

By:

 

[gctxoxb3cmws000001.jpg]

 

 

 

 

 

 

Name: Matthew Plavan

 

 

By:

 

PW Lead, LLC, a California limited liability company, General Partner

 

Its: President & CEO

4/20/2020

 

 

 

[gctxoxb3cmws000002.jpg]

 

 

By:

 

By:

 

Name:

 

 

 

 

 

Daniel Corfee, Investment Committee Chair

 

Its:

 

 

 

 

 

4/20/2020

 

 

 

[gctxoxb3cmws000003.jpg]

 

Date: April 20 , 2020

By:

 

 

 

 

 

 

Larry Allbaugh, Investment Committee Member

 

 

 

Date: April 20  , 2020

 

 

 

Page 3